 EDWARD E. GURIAN& CO., INC.4733.The Union was on June 22, 1959, and at all timessincehas been the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purposesof collectivebargainingwithin themeaning ofSection 9(a) of the Act.4.By refusing on and after June 25, and July 3, 1959, to bargain collectivelywith the Union as exclusive representative in the aforesaid appropriate unit, theRespondent has engagedin and is engagingin unfair labor practices within themeaningof Section 8(a) (5) of the Act.5.By changing terms and conditions of employment of Orville C. Miller andOllie Gruben, on or about July 1, 1959, and by requiring and entering into a writtenagreement with them on or about November 1, 1959, changing their wages, hours,and terms and conditions of employment, and by entering into such agreementswith said employees without consulting the Union, the Respondent engaged inconduct violative of Section 8(a) (5) of the Act.6.By the said refusals to bargain or consult with the Union, the Respondent hasinterferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed them in Section 7 of the Act, and thereby has engagedin and is engagingin unfair labor practices within themeaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Edward E. Gurian&Co., Inc.andLocal 1031,InternationalBrotherhood of ElectricalWorkers,AFL-CIO.CasesNos.13--CA-3371 and 13-CA-3878.August 5, 1960DECISION AND ORDEROn March 25, 1960, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, exceptions to the Inter-mediate Report and supporting briefs were filed by the Respondentand the Charging Party.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Rodgers,Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2 The Board has considered the In-1 The Charging Party, while agreeing generally with the Trial Examiner's conclusionsand recommendations, excepted to certain statements in the Intermediate Report, claim-ing them to be "gratuitous and irrelevant"We find no merit in these exceptions.Thestatements objected to are generally descriptive of the circumstances surrounding theunfair labor practices found herein,and, in any event,their inclusion in the IntermediateReport in no way prejudices the Charging Party with respect to the issues in the case.Nor do we find merit in its exception that Respondent's filing of a petition with theBoard constituted an additional violation of Section 8(a) (5).9We deny Respondent's request for oral argument,as the record and briefs adequatelypresent the issues and the positionsof the parties.128 NLRB No. 63. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Edward E. Gurian& Co., Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local 1031, International Brother-hood of Electrical Workers, AFL-CIO, or any other labor organiza-tion, by discharging or refusing to reinstate employees, or in anyother manner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of employment, except as author-ized in Section 8(a) (3) of the Act, as amended.(b)Refusing to bargain collectively with Local 1031, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, as the exclusivebargaining representative of its employees in the appropriate unit.The appropriate bargaining unit is:All production and maintenance employees of Respondent atitsChicago, Illinois, plant, excluding office clerical employees,professional employees, guards, and all supervisors as defined inthe Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, including Local 1031, In-ternational Brotherhood of Electrical Workers, AFL-CIO, to bar-gain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2 In adopting the Trial Examiner's conclusions and recommendations,we do not adopthis observations as to the "reasonableness"of certain proposals made by the Union, andthe possible implication that Respondent was obligated to agree to the substance of theseproposalsIt is well establishedthat theBoard may not pass judgment on the desir-ability of bargaining proposals,and the statute specifies that the bargaining obligation"does not compel either party to agree to a proposal or require the making of a con-cession "See,e g,N L R B v.American National InsuranceCo., 343 U.S. 395.Ourfindings herein are in no way based on such observations or judgments. EDWARD E. GURIAN & CO., INC.4752.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Leslie Innis, Marie Collins, Clarice Bolden, Willie Wil-hite, Robert Wilson, Lloyd Saunders, Bunny Polk, Mary Lou Stokes,Henry Moore, Ruth Hooker, and Lilly May Hammond full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and makeeach of them whole for any loss of pay suffered by reason of the Re-spondent's discrimination, in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secur-ity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Upon request, bargain collectively with Local 1031, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, as the exclu-sive representative of its employees in the appropriate unit.(d)Post at its plant in Chicago, Illinois, copies of the notice at-tached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shallafter being duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof and maintained fora period of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotice is not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Thirteenth Region, inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges, and make them whole for any loss of pay sufferedas a result of the discrimination against them :Clarice BoldenHenry MooreMarie CollinsBunny PolkLilly May HammondLloyd SaundersRuth HookerMary Lou StokesLeslie InnisWillie WilhiteRobertWilsonWE WILL NOT discourage membership in Local 1031, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, or in anyother labor organization, by discharging or refusing to reinstateemployees, or in any other manner discriminating against themin regard to their hire and tenture of employment or any termor condition of employment, except as authorized in Section8 (a) (3) of the Act, as amended.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right of self-organiza-tion, to form labor organizations, to join or assist Local 1031,International Brotherhood of ElectricalWorkers, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities, except as authoribed in Section 8(a) (3) of theAct, as amended.WE WILL, upon request, bargain collectively with Local 1031,International Brotherhood of ElectricalWorkers, AFL-CIO,as the exclusive representative of all our production and main-tenance employees.All our employees are free to become or remain or to refrain frombecoming or remaining members of Local 1031, InternationalBrotherhood of Electrical Workers, AFL-CIO, or any other labororganization.EDWARD E. GuRIAN&Co., INC.Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainpostedfor 60 days from the date hereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding, in whichall parties were represented, was heardbefore the dulydesignatedTrialExaminerin Chicago,Illinois,on December 9 and 10, 1959, upon EDWARD E. GURIAN & CO., INC.477the complaint of the General Counsel and answer of Edward E. Gurian & Co., Inc.,herein called the Respondent.Briefs were filed on behalf of all parties.'The issues litigated at the hearing were whether the Respondent, in violation ofSection 8(a)(5) and (1) of the Act, has refused to bargain collectively in goodfaithwith Local 1031, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Union, and whether the Respondent, in violation of Section8(a)(3) and (1) of the Act, has discharged and refused to reinstate 11 employeeswho allegedly went out on strike in protest against the refusal to bargain.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.JURISDICTIONAL FACTSThe Respondent, an Illinois corporation, is engaged in the manufacture, sale, anddistribution of automobile accessories and related products. In the course of itsbusiness the Respondent annually ships finished products valued at more than $50,000to customers outside the State of Illinois.Upon these facts, which are admitted bythe Respondent, I find that the Respondent's operations affect commerce within themeaning of Section 2(6) and (7) of the Act, and that it is appropriate for theBoard to assert jurisdiction.H. THE LABORORGANIZATION INVOLVEDLocal 1031,International Brotherhoodof ElectricalWorkers, AFL-CIO, is alabor oragnizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Respondent's businessThe Respondent operates a small plant in which some 20 employees are normallyengaged in simple assembly operations.During the Respondent's peak period, fromthe latter part of February to the early part of June each year, the Respondentemploys an additional 20 employees.The business was begun by Edward E. Gunanand some years later, in 1953, Gurian's brother, Meyer, became associated with theenterprise.The business is now operated as a corporation; Edward E. Gurian andhis wife own roughly 60 percent of the stock, and Meyer I. Gurian, 40 precent.These three individuals constitute the board of directors of the Corporation, andEdward is the president of the Corporation.Edward and Meyer function more or less interchangeably in the management ofthe business.They normally consult one another in the conduct of their day-to-dayaffairs and, so far as practicable, they make no decisions of importance withoutconferring with one another.They both participate in selling activities, and at suchtimes when one is out selling, the other normally would remain at the plant tosupervise the operations there.Mrs. Edward E. Gurian has nothing to do with theroutine operations of the business.She may be consulted infrequently in connectionwith policy decisions of major importance.B. The organizationof the Union; the discharge of the temporary workers; the strikeOn June 17, 1959, Albert DeVito, an organizer for the Union, passed out unionauthorization cards and other union literature to the Respondent's employees as theday-shift workers left the plant and the night-shift workers reported for duty.Hecontinued these activities the next morning when the employees reported for work,and again the next evening at 4:30 p.m. Sixteen employees signed cards the firstevening.Ten more signed the next day. Some of the employees signed the cardsand immediately handed them back to DeVito. Others promptly mailed the signedcards to the union office.At this time the Respondent had about 20 extra temporaryemployees on the payroll, whom it had added the preceding February.On June 18, having caught up with its work, the Respondent terminated its tem-porary employees.As they left the plant, these employees reported to DeVito thatthey had been discharged.DeVito, admittedlyassumingthat the employees hadbeen terminated because they had beenseen signing unioncards, immediately tookthe matter up with Edward Gurian.DeVito charged that the termination of theseemployees was an unfair practice, and requested that the employees be reinstated.Gurian refused to do so.DeVito announced that the Union was calling a strikeat the plant to begin the next morning.ISubsequent to the'hearing the Respondent filed a motion to correct the transcript.The transcript is hereby corrected as requested in the Respondent's motion. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDA substantial number of the Respondent's employees commenced picketing atthe plant at 7:30 the next morning, June 19.C. The Respondent's recognition of the Union; the termination of the strike; theinitial bargaining conferencesEdward and Meyer Gurian went to the Chicago Regional Office of the Boardabout 9 a.m. June 19, and there consulted Mr. Klean about the Union's demand forrecognition.Klean informed them that it might take 2 to 4 months to secure aBoard-conducted election, and suggested that they contact Frank Darling, the presi-dent of the Union, to find out what the strike was all about 2Early in the afternoon on June 19, DeVito, Darling, and Joseph Needham, anotherunion representative, met with Edward Gurian and his brother in the plant office.Darling demanded that the Respondent recognize the Union and reinstate the dis-charged employees.Darling asserted that the Union would do everything in itspower to bring about a cessation of the Respondent's activities unless the Respondentdid so.Darling mentioned that the Union could call out over 500 pickets from theWebcor plant a few blocks away, and pointed out that truck shipments to and fromthe plant could be halted by the picket line.As they were talking, a truck wasbeing stopped by the pickets and Darling cited this as an example of the consequencesof opposing the Union.Edward Gurian questioned the Union's assertion of majority status.At Darling'ssuggestion,DeVito held up in his hand a batch of authorization cards and saidthat the Union had most of the employees signed up.Darling offered to submit thecards to any impartial third person for a check, but he added that what better proofcould be had than the fact that a majority of the employees were outside the planton the picket line.3After a hasty conference with his brother, the Respondentagreed to recognize the Union.On its part, the Union, accepting the Respondent'sexplanation that the discharged employees were temporary employees hired a fewmonths before to tide the Respondent over its peak production period, agreed thatthe Respondent could determine its employee needs, and that seniority, skill, andability would govern the Respondent's retention of employees.With this understand-ing the strike was called off.On June 22, Organizer DeVito called on Edward Gurian and requested that hefurnish the list of employees to be returned to work under the plan previouslyagreed upon.The Respondent complied with this request.On the same occasionDe Vito left a proposed bargaining agreement with the Respondent for itsconsideration.On June 30, the parties held their first bargaining conference in the Respondent'soffice.Representing the Respondent were the Gurian brothers, and DeVito repre-sented the Union.DeVito suggested going through the Union's proposed contractsection by section, and this was doneThe Guarians asked how various provisionswould be applied in view of the Respondent's particular operational setup.DeVitosaid he would advise them at the next meeting.At this meeting the parties agreedthat the Respondent's two group leaders, Greg Packnett and Bertha Crumes, wouldbe excluded from the unit.The contract provisions were further discussed by the Gurians and DeVito attwo bargaining meetings held on July 2,and 8. By the end of this latter meetingagreement tentatively had been reached on about two-thirds of the contract pro-visions.However, agreement had not been reached on any of the economic pro-visions.The July 8 meeting terminated with the understanding that the partieswould again meet on July 16.D.Meyer Gurian's heart attack; the Union's subsequent unsuccessful efforts toinduce Edward Gurian to set a date for a bargaining meetingOn the morning of July 15, Meyer Gurian was stricken with a heart attack atthe plant.The examining physician recommended that he be taken immediately2 During the bearing I overruled an objection made by counsel for the General Counselto the receipt in evidence of testimony concerning this conversationSubsequently, bothcounsel for the Charging Party and counsel for the General Counsel made motions tostrike this testimony.Ruling on these motions was withheld In his brief to the TrialExaminer, counsel for the General Counsel again urges that this motion be granted.I adhere to my initial ruling and consequently deny the motions to strike3 Gurian did not recall Darling offering to submit the cards to a neutral third party fora check. I credit DeVito's and Needham's mutually corroborative testimony that such anoffer was made. EDWARD E. GURIAN & CO., INC.479to the hospital in an ambulance.That afternoon Edward Gurian attempted toreach DeVito by telephone, but was told that he was gone for the day. There-afterGurian spoke to all the employees in the plant.He informed them that hisbrother had suffered a severe heart attack and was in the hospital, that it was un-certainwhen he would be able to return, and asked them for "their cooperationand patience during this emergency."At the hearing Gurian explained his action inthis regard by saying he knew the employees were "concerned" about the contractnegotiations and thought it best to apprise them of this development.Pursuant to the understanding reached at the July 8 bargaining session, DeVitowent to the plant on July 16Edward Gurian informed DeVito that his brother,Meyer, had become violently ill at the office on the preceding day, that he had suffereda severe heart attack, and that he had to be rushed to the hospital in an ambulance.Gurian further told DeVito that his brother's physician had advised him that it wouldtake 10 days to 2 weeks to make any kind of diagnosis of Meyer's condition, andthat he did not know when he would be able to resume negotiations.DeVito in-formed Gurian that the Union was scheduling a meeting for the following day, andthat he would have to have some idea as to his position regarding resuming negotia-tion so that he could keep the employees informed.Gurian stated that he andhis brother acted as a team on all serious matters and that "he could not meetwithout the presence of his brother." 4DeVito and Needham called on Edward Gurian again on July 17. DeVito againtold Gurian about the union meeting scheduled for that evening and sought to obtaina commitment from him as to when he would resume negotiations with the Union.Gurian replied that due to the illness of his brother he could not give them a date,that he would not receive any report on his brother's illness for 10 days to 2 weeks,and that he would not meet until his brother was well enough to return to work.Devito pointed out that Meyer might be ill a month or so.Gurian continued toinsist that he could not do so, that he had not yet received any medical report fromthe doctor, and that he would not resume negotiations until his brother was wellenough to participate.DeVito expressed doubt that the employees would be satis-fied to leave the negotiations suspended in this manner without any date set for re-sumption.Gurian nevertheless adhered to his previous stand.Thereupon DeVitoproposed that the negotiations be postponed for 6 months with the understandingthatwhatever agreement was reached at that time would be made retroactive toJuly 20Gurian rejected the proposal.When DeVito asked whether Gurian hadany counterproposal to offer, Gurian answered "no" he would not meet until hisbrother was well enough to come back to work .5That evening the union meeting was held as planned.Thirteen employees at-tended.DeVito testified that he reported to the membership that Gurian had statedthat he anticipated receiving a report on his brother's condition in a week or 10 daysbut that Gurian had refused to commit himself on continuing the negotiations.De-Vito recommended giving Gurian "another week in hope that during this week Mr.Gurian would see his way clear to resume negotiations."DeVito added, however,that the decision was "up to" the employees.After a discussion in which variousemployees participated, a majority of the employees voted to go out on strike onMonday, July 27, unless Gurian in the meantime indicated a willingness to resumenegotiations.DeVito visited Gurlan in his office on July 20.According to an affidavit ex-ecuted by Gurian less than 3 weeks after the event, which Gurian affirmed as trueat the hearing, the following transpired:4The testimony of Gurian and DeVito concerning the meetings between the two fromJuly 16 to 20 is substantially in accord.The differences are largely differences ofemphasis.Their testimony tends to diverge on the issue of whether Gurlan stated thathe could not or would not meet with the Union until his brother was well enough toparticipate in the negotiations.On this point, the testimony of Gurian goes both ways.For the reasons more fully stated at the end of this section of the report, I creditDeVito's testimony on this point, and find that Gurian on this occasion made the state-ment last above quoted5 Gurian testified that he did not recall meeting with Devito between July 16 and 20.Both DeVito and Needham were specific in their testimony concerning the July 17 meet-ing and gave sufficient details to convince me that their recollection was more accuratethan Gurian's. In view of their mutually corroborative testimony concerning this meet-ing, and for the reasons more fully set forth at the end of this section of the report, Icredit the testimony of DeVito and Needham regarding the events of the July 17 meeting,as above set forth. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the morning of July 20, Mr. DeVito came into my office and told methat at the employees' meeting of Friday, July 17, the employees had decidedto give me one week to resume negotiations and to consummate an agreementon contract with the union. I told Mr. DeVito that unfortunately I was inthe position whereby I still did not know about my brother's health, that he wasstill in the hospital, and that he was unable to sit down and discuss matters per-taining to negotiations at that time. I told Mr. DeVito that inasmuch as mybrother was still in the hospital, that I not only had my own duties and workto perform but I also had to assume the duties and work that my brother usuallyperformed and that ^I had too many pressing problems and business mattersand that he would just have to wait until my brother's health was better so thathe would be able to join with me in sitting down and resuming negotiations.Although DeVito commented one never knows when a man who has suffered aheart attack will be able to go back to work, Gurian again stated "that he wouldnot negotiate until his brother was back to work."As indicated above, the testimony of Gurian and DeVito concerning the occur-rences at the July 16 to 20 meetings is largely in accord.However, on the crucialissuewhether he informed DeVito that he would not meet until Meyer Gurianhad recovered sufficiently, Gurian's testimony, as indicated above, is self-contra-dictory.Several times Gurian testified that he told DeVito that it would take 10-days or 2 weeks to ascertain his brother's condition, that "he would have liked tohave [his] brother with [him] inasmuch as we act as a team on all serious matters,"and that he merely asked DeVito to give him "a reasonable length of time." Thistestimony leaves the impression that Gurian was merely seeking a temporary post-ponement.However, when asked at another point whether he had told DeVitothat he "had too many pressing problems and business matters; that he would havetowait until [his] brother's health was better so that [his] brother would beable to join [him in] negotiations," Gurian answered "I did."And, when con-fronted with the affidavit which he had signed on August 5, when the events werefresh in his mind, Gurian admitted that it was true, as stated in the affidavit, thathe had told DeVito on July 20 that DeVito "would just have to wait until [Meyer's]health was better so he would be able to join with me in sitting down and resumingnegotiations."DeVito testified that at each of the meetings Gurian insisted that hewould not meet until his brother could join him in the negotiations.Needhamsimilarly testified as to the July 17 meeting.As appears hereinafter, AttorneyCharone testified that Gurian, at the August 12 meeting, again declined to set a datefor a bargaining meeting for the reason that he did not know when his brother wouldbe well enough to participate. In view of Gurian's vacillating testimony on thispoint, his admission concerning his statement at the July 20 meeting, I credit thetestimony of DeVito and Needham in this regard and find the facts to be as setforth in the preceding paragraphs.E. The strike; the Respondent's hiring of replacement employees and discharge ofstrikers; the Union's effort to settle the strikeAt noon on Friday, July 24, Union Representative Needham spoke with theemployees in the plant lunchroom.He informed them that "due to the fact [that]Mr. Gurian had refused to talk with him concerning negotiations and that hewould-it wasn't anything left to do but call a strike."On July 27, the Unionestablished a picket line in front and in back of the plant premises.Nine out of theRespondent's sixteen production and maintenance employees joined the picket line.Subsequently, two other employees joined the strike.The Respondent continuedto operate the business with the remaining employees.On the morning of July 28, the Union filed a charge with the Board alleging thatalthough the Respondent had recognized the Union, since July 16, it had refusedtomeet and to bargain collectively with it, thereby violating Section 8(a)(5) and(1) of the Act. The Respondent received a copy of the charge on July 30, 1959.On Saturday, August 1, the Respondent made arrangements to hire seven newemployees.They reported at the plant early Monday, August 3.The Respondenthad previously replaced one of the strikers by transferring one of the office workersto production work in the plant.This made a total of eight replacements.About 9 in the morning of August 3, Gurian conferred with Mr. Jeffers of theBoard's Chicago Regional Office about filing a petition for a Board-conductedelection.With Jeffers' help, he prepared and signed such a petition.During thisvisit to the Regional Office, Gurian handed Jeffers a letter which had been previ-ously prepared stating that the Respondent questioned the Union's claim that it EDWARD E. GURIAN & CO., INC.481represented a majority of the Respondent's employees.At that time,asGuriantestified,11 of its employees were still picketing the plant.As stated above, thetotalnumber of the Respondent'sproduction and maintenance employees, priorto the hiring of the replacements,was 16(19minus Supervisors Packnett andCrumes and Night Watchman Wheeler).Later on August 3, the Respondent mailed letters to the employees it had replaced,notifying them that their services were being terminated as of that day.Theseletters were sent to the strikers having the least seniority.Darling, the president of the Union,called on Guarian in his office on August 10.Darling stated that he regretted that the strike had been called, and added thatifhe had been in town the strike would not have taken place.Darling proposedthat Gurian agree to the wage increase previously suggested by DeVito and thatthe Respondent pay for the Labor Day holiday.In return, Darling stated, theUnion would consent to a 90-day postponement in the negotiations,by which timeMeyer presumably would be back to work. If the Respondent failed to agree,Darling stated,not only would the Union's strike activities be intensified,but alsothe Union would open a competing nonprofit plant and would sell to the Respond-ent's customers,using a list of such customers already in the Union's possession.Gurian refused to agree, stating that when DeVito had first broached the subjecthe and his brother had decided that they could not afford such a wage increase.Gurian also added that he expected the Board to act soon on the Respondent'spetition for an election .6Sheldon Charone, the attorney for the Union, called on Gurian at the plant onAugust 12.As I reconstruct the events on this occasion from the testimony ofboth Charone and Gurian, the following occurred.Charone inquired why Gurianwould not accept Darling's wage proposal of August 10. In reply, as Gurian testi-fied, he reviewed the whole sequence of events in this case,stressing the Union'sfailure to grant a postponement.According to Charone's testimony, Gurian statedthat he could not understand why the Union could not wait 3 more months so hecould ascertain his brother'scondition.?Charone, according to his testimony,brought up the subject of the proposal which had previously been made that thenegotiations be postponed 6 months and that any benefits then agreed upon be maderetroactive.According to Charone, Gurian said, no, that was not acceptable.8Charone further testified that at that point he asked whether Gurian doubted theUnion's majority status.Gurian said he did not.Charone then inquired, as hetestified,why Gurian had filed the representation petition with the Regional Office.Gurian answered that it would give him some time to see if his brother wasgoing to get better.9Charone advised Gurian that if the Union could only be givensome definite date when negotiations could be resumed,itwould call off the strike.10Gurian replied, according to Charone,that he could not set a definite date becausethe doctor had not told him when his brother was going to be well enough toparticipate.The discussion ended with Gurian commenting that he was going tosee his brother's doctor that night, and that the next morning he might be ableto give the Union an idea as to when his brother would be well enough so thenegotiations could be resumed.Charone and DeVito again called on Gurian the next day, August 13. Charonetestified that he had asked whether Gurian had met with the doctoi.Gurian saidthat he had,but that unfortunately the doctor was still unable to give any concrete9These findings are based on the testimonyofEdwardGurlan.Darling was isFlorida at the time of the hearing and was not calledas a witness.Gurian testified that he did not state any specific length of time, but spoke generallyabout a "reasonable postponement " I credit Charone's testimony in this regard.8 Gunan did not mention this proposal in his account of the August 12 meetingI credit Charone's testimony.B Gurian testified that he repeated to Charone what he had told Darling on August 10,as follows :It seems to me that I told Mr Darling that inasmuch as the Union had filedthese unfair labor practice charges against us inasmuch as I doubted in my ownmind whether or not the Union represented a majority of the employees and inas-much as we had presented a petition for an election to the NLRB, that we shouldlet the National Labor Relations Board handle the matterCharone's testimony on this point was unequivocal, whereas Gurian's indicated that hewas notsure in hisrecollection of these matters.I credit Charone's testimony above-set forth.iiOn this point the testimony of Charone and Gurianis in agreement. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation concerning his brother's recovery, that he was still in a precariouscondition, and that he had been advised to keep his brother free of all stress andstrain.Charone further testified that he again asked whether Gurian could giveany idea of a date on which the parties might sit down and complete the negotia-tions.Gurian said no, that he could not.iiThereupon Charone handed Gurian a letter stating that the Union was termi-nating the strike as of 4 p.m. on August 13 and offering immediately to return towork all of the striking employees.12Gunan stated that tthe Respondent wouldreinstate the three strikers whom it had not as yet replaced.The next morningGurian handed DeVito a letter offering to reinstate Lilly May Hammond, RuthHooker, and Henry Moore, the three senior striking employees.This offer appar-ently was not acceptable to the Union, as the picketing continued as before, andHammond, Hooker, and Moore did not go back to work.Thereafter, on August 21, the Respondent replaced Hooker and Moore, and onAugust 27 replaced Hammond.On these dates the Respondent sent them lettersstating that they were terminated.On September 21, Charone, on behalf of the Union, mailed a letter to theRespondent again offering to return to work all of the striking employees as ofSeptember 22.Charone received no response to this letter.F.Myer Gurian's return to work in November; Edward Gurian's management ofthe business duringhisbrother's absenceMeyer Gurian was released from the hospital on July 27.However, upon theadvice of his doctor that he be relieved of all stress and strain, he was not informedof the strike and the attendant labor problems until the latter half of October. Inthe latter part of November Meyer Gurian returned to work on a part-time basis.During the 4-month period of Meyer's absence, Edward Gurian continued tooperate the business, making all the decisions necessary to do so without consultinghis brother.He decided to buy a truck so as to be able to facilitate obtainingsupplies and making deliveries.Among the other important decisions made byEdward Gurian without consulting his brother was the decision to hire replace-ments and to discharge the strikers, and to petition the Board for an election.During this period Gurian was receiving the advice of Frank H. Ingram, a compe-tent professional labor relations adviser, whom he had originally consulted at thetime the Union first requested recognition.G. Analysis and conclusions1.The Union's majority status in the appropriate unitThe Respondent, in its answer to the complaint, admits that its production andmaintenance employees, exclusive of office and clerical employees, guards, andsupervisors, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act, as alleged in the complaint.Ofthe 16 employees in the appropriate unit on July 16, 1959, cards authorizing theUnion to act as their "sole bargaining agent" signed by 13 of the employees inthe unit on or before June 18, 1959, were received in evidence without objectionfrom the Respondent's representative at the hearing.Upon these facts, I findthat on June 18, 1959, and at all times thereafter, the Union represented a majorityof the employees in the appropriate unit.2.The refusal to bargain collectively in good faithThe question before me on the merits of the refusal to bargain allegations ofthe complaint is whether the Respondent has fulfilled the bargaining obligationsimposed upon it by Section 8(a)(5) of the Act. These include not only then Gurian's testimony, as to his answer to Charone on these occasions, was similar tothat given in response to the Union's earlier reque"ts that he set a date for a meeting,namely, that he still did not know when his brother was going to be well because thedoctor had not told him, and that consequently he could not say when they could meet.Thus, the testimony of Gurian substantially conforms to that of Charone regardingGurian's position at the August meetingsI find the facts to be as set forth in thetext aboveisThere is no controversy as to this fact or as to any of the other facts hereinafterset forth. EDWARD E. GURIAN & CO., INC.483duty to deal with the Union in good fath, but also the obligation to make expedi-tious and prompt arrangements, within reason, for meeting and conferring.Onthis latter score, the Act requires that the bargaining obligation be accorded thesame serious attention as other business affairs of importance.As stated inJ.H. Rutter-Rex Manufacturing Company, Inc.,86 NLRB 470, 506:The obligation to bargain collectively surely encompasses the affirmativeduty to make expeditious and prompt arrangements, within reason, for meetingand conferring.Agreement is stifled at its source if opportunity is not ac-corded for discussion or so delayed as to invite or prolong unrest or suspicion.It is not unreasonable to expect a party to collective bargaining that hedisplay a degree of diligence and promptness in arranging for collectivebargainingsessionswhen they are requested, and in the elimination of obstaclesthereto, comparable to that which he would display in his otherbusinessaffairs of importance.The Board's thinking on this subject is furtherexplained inBurgleVinegar Com-pany, 71NLRB 829, 830, as follows:... In labor relations, a delayin commencingcollectivebargaining entailsmore thanmerepostponementof anordinarybusinesstransaction, for thepassage of time,itself,while employees grow disaffected and impatient at theirdesignated collectivebargaining agents' failureto report progress, weakensthe unityand economicpower of the group, and impairs the union's abilityto secure a beneficial contract.The Act, which was designated to equalizebargaining power between employers and employees, does not permit anemployer to secure, even unintentionally, a dominantpositionat the bargain-ing table by means of unreasonable delay.i3For reasonswhich will more fully appear, I conclude that the Respondent'sconduct does not measure up to the requirements of the Act.As stated above, theparties had made substantial progress in the first three bargaining meetings, two-thirds of the provisions of the proposed contract had been tentatively agreed upon.The fourth meeting could not be held because of the heart attack of Meyer Gurian.On July 16, Edward Gurian took the position that he could not meet again with theUnion until Meyer was well enough to participate.Thereafter, on the 17th andagain on the 20th, Edward Gurian reiterated that he had too many pressing businessmatters pending and that the Union would have to wait until Meyer's healthwas such that he could join in the negotiations.Although the Union pointed outthat this might mean an indefinite delay of a month or longer, and indicated thatthe Union might go out on strike in protest, Edward Gurian nevertheless continuedto insistthat he could not meet until Meyer was well enough to take part in thenegotiations.Gurian turned deaf ears on the Union's proposal that the parties agreeupon a 6-month postponement, with the understanding that all benefits ultimatelyagreed upon be made retroactive to July 20. This was not an unreasonable proposalin view of Gurian's insistence upon an indefinite delay.Even after the employeeshad demonstrated how strongly they felt about Gurian's insistence upon an indefi-nite postponement in the negotiations by going out on strike and picketing the plantevery day, Gurian failed to give any indication when the negotiations could beresumed.14There is no contention made that Edward Gurian, who was the president of theRespondent, lacked the power to continue the negotiations.Rather, the Respondentclaims merely that it would be contrary to its customary method of operating itsbusiness for Edward alone to have made a decision of the importance of signinga union contract without consulting his brother.The facts of the case establishthatEdward Gurian was fully capable of consummating an agreement with theUnion, without consulting his brother.Inmy opinion the Respondent has not acted with the diligence which the Actrequiresin settinga date for the resumptionof negotiations.From the time Meyer11Northern Indiana Broadcasting Co , Inc (WKJG),88 NLRB 1381, 1391.Reed &Prince Manufacturing Company,96 NLRB 850, 852-853, enfd. 205 F 2d 131, 135 (CA 1),cert denied 346 U S 88714 In its brief the Respondent points to the fact that DeVito, who was on the picket linealmost every dav, made no effort to see Gurian to resume negotiationsThe strike hav-ing been called because of the Respondent's insistence upon postponing negotiations in-definitely, it was incumbent upon the Respondent to make the next move.Under thecircumstances of this case, the Union by picketingwas in effect making a continuingrequest to the Respondent to resumenegotiations. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDGurian suffered the heart attack,the Respondent took the position with the Unionthat it was not obliged to meet and confer until Meyer had recovered from his heartattack and could participate in the negotiations.Edward Gurian continued tomaintain this position even though the union representatives made it plain to himthat they regarded this as the equivalent of asking for an indefinite delay of amonth or longer.Edward Gurian admitted at the hearing that at the time he tookthis position he had no idea whether his brother would be out a few weeks,months,or even longer.As it turned out, the Union's apprehensions that Edward Gurianwas seeking a long delay in the negotiations turned out to be well founded, as MeyerGurian did not return to work for at least 4 months after the commencement ofthe strike.While Edward Gurian reasonably could have requested a delay incommitting himself as to the date of the next bargaining meeting until after he hadreceived the medical report on his brother's condition,he was not entitled, in myopinion,to insist that negotiations be postponed until Meyer Gurian was well enoughto participate.Furthermore,the Respondent's conduct after the strike began points to the con-clusion that its insistence upon delay before the strike was motivated by a desireto avoid bargaining altogether.Even after Meyer Gurian had been illfor almosta month, Edward Gurian still adhered to the position that he could not set a datefor resuming negotiations because his brother's doctor had not advised him whenMeyer would be well enough to participate.At this time Edward Guriancomplainedto Attorney Charone that the Union was being unfair in not giving him 3 moremonths to determine the condition of his brother's health.Respondent'spromptdecision to discharge the strikers and to file a petition for an election also castslight on its motives in delaying the negotiations.The Respondent'sdischarge ofthe strikers,of course,gave the Respondent a colorable basis for challenging theUnion's claim of representative status.But here, the Respondent'saction is tobe viewed in light of its other conduct in the case, including its continued insistenceupon an indefinite postponement of negotiations,and its rejecton of the Union'sproposal for a 6-month postponement with retroactive benefits.Viewed in this light,the Respondent's discharge of the strikers is of a piece with the Respondent's otheracts and conduct and, in my opinion,reflects a desire to rid itself of the bargainingobligation altogether.Under all the circumstances of the case I find not only that the Respondent hasfailed to observe one of the essential procedural requisites of the bargainingprocess, i e., meeting with the Union without unreasonable delay, but also that itsaction in insisting upon an indefinite postponement in the negotiations was promptedby a desire to avoid all bargaining with the Union.Accordingly, I conclude thatthe Respondent has breached its duty to bargain collectively in good faith withthe Union, and has thereby violated Section 8(a)(5) and (1) of the Act.In its brief the Respondent stresses the Union's readiness to resort to strikes andthreats of strikes and other drastic forms of economic pressure in order to achievetheir objectives.The Respondent does not state the consequences which it deems toflow from this fact, and I perceive none which alter the conclusion which I havereached in this case.The fact that a union without justification resorts to strikesdoes not in and of itself suspend the bargaining obligation.N.L.R.B. v. J H.Rutter-Rex Manufacturing Company,245 F. 2d 594, 595-596 (C.A. 5). It is truethat Union President Darling, at the first meeting on June 19 at which he demandedrecognition and at the August 10 meeting during the strike, uttered threats whichwere perhaps illegal and certainly unreasonable under the circumstances of thecase.The legality of these threats,however, is not in issue in this case.Whilethese threats may have contributed to an atmosphere which was not conducive to theresolution of differences at the bargaining table at the time the threats were made,there were no such threats made during July 16 to 20,and Darling was not even aparty to the negotiations at this timeThere is no suggestion made that any ofDarling's threats were a factor either in the first three bargaining meetings on June30 and July 2 and 8,or at the meetings immediately following Meyer Gurian'sheart attack.It is these meetings which are the crucial ones in this case i511 CfN T, R R v Herman Sausage Compann, Inc ,275 F 2d 299 (C A 5), in whichthe conduct of one of the union negotiators was also in issue in a collective-bargainingcontextThe court concluded that "as revolting as his personal conduct must have beenas disruptive as it was to the very nature of the negotiating process, demands andcounterdemands were knowingly offered and received, and their partial or complete rejec-tionwas not due to the presence in two of the meetings of this obnoxious personalobstacle " EDWARD E. GURIAN & CO., INC.485As to DeVito's conduct during the meetings following Meyer's illness, the mosthe could be charged with, accepting Edward Uurian's appraisal of DeVito's conductduring this period, is a somewhat surprising indifference on his part to the physicalcondition of Meyer Gurian and considerable insensitivity to the personal plight ofEdward Gunan in the situation in which Meyer's illness left him.But such anattitude on DeVito's part, however, regrettable as it may be, did not alter theRespondent's continuing obligation to bargain collectively as required by the Act.Edward Gurian attended to the Respondent's other business obligations during thedifficult period following the onset of Meyer's illness.He was just as much obligedto fulfill the Respondent's bargaining obligations during this difficult period, despitethe handicap of Meyer's illness. In this, as I have found, the Respondent has failed.3.The strike and the Respondent's refusal to reinstate the strikersI have found that Edward Gurian's refusal to meet with the Union until hisbrotherMeyer was well enough to participate in the negotiations constituted abreach of the Respondent's duty to bargain collectively with the Union in goodfaith.The record establishes that it was Gurian's insistence on this indefinite post-ponement of the negotiations which caused DeVito to recommend to the employeesthat they go out on strike.The Respondent's refusal to bargain was the only topicdiscussed in the union meeting at which the employees voted to go out on strike.The morning of the second day of the strike the Union filed charges with theBoard's Chicago Regional Office alleging that the Respondent was refusing to meetand bargain collectively in good faith with the Union.Upon these facts, and uponthe entire record, I conclude that the strike which commenced on July 27, 1959,was caused by the Respondent's refusal to bargain collectively in good faith withthe Union, that it was therefore an unfair labor practice strike, and that the em-ployees engaged therein were unfair labor practice strikers.As unfair labor practice strikers, the 11 strikers retained their status as employeeswithin the meaning of the Act, were protected from discharge for having engagedin the strike, and were entitled to reinstatement upon request even though thisinvolved the discharge of the employees who had replaced them.Mastro PlasticsCorp. et al. v. N.L.R.B.,350 U.S. 270, 278, 286.However, as stated above, theRespondent discharged eight of the strikers on August 3 (Innis, Collins, Bolden,Wilhite,Wilson, Polk, Saunders, and Stokes), two more on August 21 (Mooreand Hooker), and Hammond on August 27.On August 13, 1959, the Union, both orally and by letter, notified the Respondentthat it was terminating the strike and that it was offering to return all of the strikingemployees to work immediately.The Respondent rejected the Union's offer, butagreed to take back the three employees whom at that time it had not replaced,These three employees in effect refused the Respondent's proposal and all of thestriking employees continued to picket the plant as before. Subsequently, on Septem-ber 21, the Union by letter again notified the Respondent that it was terminating thestrike, and offered on behalf of all the strikers whom it named by name, includingthe three strikers who had refused the Respondent's previous offer, to return towork on September 22, 1959.No reply was received to this letterOn these facts, which are undisputed in the record, I find that the Respondent, bydischarging the striking employees on the dates hereinabove stated, and by refusingto reinstate them on August 14 and September 22, 1959, has engaged in unfair laborpractices in violation of Section 8(a) (3) and (1) of the Act.N.L R.B. v Samuel J.Kobritz, d/b/a Star Beef Company,193 F. 2d 8, 16-17 (C.A. 1), cited with ap-proval in theMastro Plasticsdecision of the Supreme Court,supra.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it be ordered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.I have found that the Respondent engaged in discrimination in regard to the hireand tenure of employment by discharging Leslie Innis, Marie Collins, Clarice Bolden,WillieWilhite, Robert Wilson, Lloyd Saunders, Bunny Polk, and Mary Lou Stokeson August 3, 1959, by discharging Henry Moore and Ruth Hooker on August 21,1959, by discharging Lilly May Hammond on August 27, 1959, and by refusing toreinstate them on and after August 13, 1959', following their participation in astrike caused and prolonged by the Respondent's unfair labor practices.Accord-ingly, I will recommend that the Respondent offer the above-named employees fullreinstatement to their former or substantially equivalent positions, without prejudice577684-61-vol. 128-32 486DECISIONSOF NATIONALLABOR RELATIONS BOARDto their seniority or other rights and privileges. If there are not sufficient positionsavailable, the Respondent shall make room for the employees ordered reinstatedby dismissing, to the extent necessary, employees who were hired on and afterJuly 27, 1959. If after such dismissal there are still not sufficient positions available,all existing positions shall be distributed among the employees ordered reinstatedand other employees who were hired before July 27, 1959, without discriminationagainst any of them because of his union affiliation or strike or concerted activities,following such system of seniority or other nondiscriminatory practices as wouldnormally have been applied by the Respondent to determine job retention rightsupon a reduction of forceAll employees remaining after such distribution, in-cluding those ordered reinstated, for whom no employment is immediately avail-able, shall be placed upon a preferential list and offered reemployment as workbecomes available, and before other persons are hired for such work, in the orderrequired by the Respondent's normal semority system, or other nondiscriminatorypractices.Itwill be further recommended that the Respondent be ordered to make wholeeach of the above-named employees for any loss of pay he may have suffered bypayment to him of a sum of money equal to that which he would normally haveearned as wages from the date of his application for reinstatement to the date ofthe Respondent's offer of reinstatement, less his net earnings during said period,and in a manner consistent with Board policy set out in F. WWoolworth Company,90 NLRB 289. In the cases of Innis, Collins, Bolden, Wilhite, Wilson, Saunders,Polk, and Stokes, the backpay period shall run from August 14, 19'59, the day afterthe Respondent was notified that they wished to return to work.As to Moore,Hooker, and Hammond, whom the Respondent offered to reinstate on August 14,their backpay shall commence on September 23, 1959, the day after the Respondentreceived the second letter from the Union requesting their reinstatement. I shallrecommend also that the Respondent preserve and, upon request, make available tothe Board or its agents, for examination and copying, all payroll and other recordsnecessary to analyze the amounts of backpay due under the terms of theserecommendations.Having found that the Union represented a majority of the employees in the ap-propriate unit and that the Respondent refused to bargain collectively, I shall recom-mend that the Respondent, upon request, bargain with the Union as the exclusiverepresentative of the employees in the appropriate unit.In the light of the foregoing findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.All production and maintenance employees of the Respondent at its Chicago,Illinois, plant, exclusive of office and clerical employees, professional employees,guards, and supervisors, constitute a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act.3The Union on June 18, 1959, was, and at all times thereafter has been, theexclusive bargaining representative of all employees in such unit for the purposesof collective bargaining.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of its employees in an appropriate unit on and after July 16, 1959, the Re-spondent has violated Section 8 (a) (5) of the Act.5By discharging Leslie Innis,Marie Collins, Clarice Bolden,WillieWilhite,Robert Wilson, Lloyd Saunders, Bunny Polk, and Mary Lou Stokes on August 3,1959, by discharging Henry Moore and Ruth Hooker on August 21, 1959, by dis-charging Lilly May Hammond on August 27, 1959, and by refusing to reinstate allof the above-named employees, pursuant to the requests made in their behalf bythe Union on or about August 13, 1959, and September 21, 1959, the Respondenthas discriminated in regard to the hire and tenure of employment of the above-named employees, thereby discouraging membership in the Union in violation ofSection 8(a) (3) of the Act6By engaging in the aforesaid unfair labor practices, the Respondent has inter-fered with, restrained, and coerced employees in the exercise of the rights guaranteedin Section 7 of the Act in violation of Section 8 (a) (1) of the Act7The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]